DETAILED ACTION
Applicant's amendments and remarks, filed 12/16/21, are fully acknowledged by the Examiner. Currently, claims 1-3, 5-10, 12-13 are pending with claims 4 and 11 canceled, and claims 1, 8, 12, and 13 amended. Applicant’s amendments/cancellations to claims 4, 8, and 11 have overcome the previously filed 35 USC 112(b) rejections.  The following is a complete response to the 12/16/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orphanos (US 2016/0367279) in view of Babkin (US 2016/0220294).
Regarding claim 1, Orphanos teaches a kit for removing a tissue lesion comprising: a tissue resection mechanism including, an outer tube (outer shaft of the device) having a helical coil including a first electrode and disposed on a distal end (708): a central tube (706 and the related arms) having a distal edge profile including one or more surface segments including a second electrode (706), said central tube being slidably disposed within said outer tube (706 between 712 and the shaft); a cutting tube including a cutting edge slidably disposed within said central tube (tube 126), said cutting tube configured to advance at least as far as one of the coil segments (Fig. 17a-d, 1304 extends beyond 1704).
the central tube being positioned such that the second electrode opposes at least a portion the first electrode (Fig. 7b 302 and 304 oppose).
Orphanos is silent regarding an anchor, one or more incision blades; and a tissue dilator.

It would have been obvious to one of ordinary skill in the art to include the incision device, dilator, and anchor of Babkin in Orphanos, as components of a kit that are used to penetrate tissue to insert a catheter for surgery. It would have been obvious to one of ordinary skill in the art would appreciate that is a functional recitation. The claim recites “configured to penetrate and advance…” A functional recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Babkin is capable of performing the functionality of penetrating and advancing through biological tissue as in par. [0055] with 708 translated relative to 120. Babkin may also twist relative to biological tissue by rotating the device, and as such, this functional language does not structurally define the instant claim over the teaching in Babkin.
Regarding claim 2, Orphanos teaches coil segments 806 as in par. [0058], with the first coil segment as an electrode.
Regarding claim 3, Orphanos teaches the first coil segment comprises a generally planar open ring (806 as a planar open ring).
Regarding claim 5, Orphanos teaches the second coil segment is helical and has a constant pitch (coil segment with pitch of 0).
Regarding claim 8, Orphanos teaches wherein the second coil segment includes a slightly blunt tip (the electrode distal surface is flat, and is not sharp).
Regarding claim 9, Orphanos teaches the first and second electrodes have surface profiles that are substantially matching (the coils as rings substantially match to grasp tissue therebetween).
Regarding claim 10, Orphanos teaches wherein the first coil segment has an inner diameter and an outer diameter (coil segment with inner and outer diameter as a ring) and said central tube includes an inner and outer diameter wherein the outer diameter of the central tube is greater than the inner diameter of the first coil segment and the outer diameter of the first coil segment is greater than the inner diameter of said central tube (the arms of 706 have a larger outer diameter than the inner diameter of 706, and the outer diameter of 706 is greater than the inner diameter of the arms of 706, as best seen in Fig. 7a).
Regarding claim 12, Orphanos teaches kit for removing a tissue lesion comprising:
a tissue resection mechanism including,
an outer tube having a helical coil disposed on a distal end (tube with 712 at a distal end), the coil including a first electrode (712 as an electrode):
a central tube having a distal edge profile including one or more surface segments (tube of arms of 706 with surface segments 706), at least one of surface segments including a second electrode (706 as electrode), said central tube being slidably disposed within said outer tube and being positioned such that the second electrode opposes at least a portion the first electrode (706 slides and opposes 708 to cut tissue);
a cutting tube including a cutting edge slidably disposed within said central tube (126), said cutting tube configured to advance at least as far as one of the coil segments (As in Figs. 7a-b).
Orphanos is silent regarding one or more incision blades; and a tissue dilator.
However, Babkin teaches surgical kits for surgery involving needles for making incisions (needle), and dilators (par. [0162]).
It would have been obvious to one of ordinary skill in the art to include the incision device and dilator of Babkin in Orphanos, as components of a kit that are used to penetrate tissue to insert a catheter for surgery. The claim recites “configured to penetrate and advance…” A functional recitation of the 
Regarding claim 13, Orphanos teaches a kit for removing a tissue lesion comprising:
a tissue resection mechanism including, an outer tube having a helical coil disposed on a distal end, the coil including a first electrode (shaft with helical coil having electrode 708):
a central tube having a distal edge profile including one or more surface segments (tube of arms of 706 with surface segments 706), at least one of surface segments including a second electrode (706 as electrode), said central tube being slidably disposed within said outer tube and being position such that the second electrode opposes at least a portion the first electrode (706 slides and opposes 708 to cut tissue);
a cutting tube including a cutting edge slidably disposed within said central tube (1302 with cutting edge 1304), said cutting tube configured to advance at least as far as one of the coil segments (Fig. 17a-d, 1304 extends beyond 1704).
Orphanos is silent regarding an anchor, one or more incision blades.
However, Babkin teaches surgical kits for surgery involving needles for making incisions (needle), anchor (introducer sheath as in par. [0162)).
It would have been obvious to one of ordinary skill in the art to include the incision device, and anchor of Babkin in Orphanos, as components of a kit that are used to penetrate tissue to insert a catheter for surgery. The claim recites “configured to penetrate and advance…” A functional recitation of the .
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orphanos (US 2016/0367279) in view of Babkin (US 2016/0220294), and in further view of Goodman (US 2014/0276687), in further view of Johnson (US 2010/0168821).
Regarding claim 6, Orphanos is silent wherein the second coil segment has a variable pitch. However, Goodman teaches ring electrodes and coil electrodes as interchangeable (par. [0074]). Johnson teaches the desire to vary pitch of electrically conductive coils to reduce heat buildup (par. [0308)]).
It would have been obvious to one of ordinary skill in the art to modify the ring electrodes of Orphanos as coil electrodes as in Goodman. This would work just as well to perform conductive electrode functions against tissue. It would have further been obvious to one of ordinary skill in the art to vary the pitch of these coils, as taught by Johnson, in order to reduce heat buildup of the electrodes.
Regarding claim 7, Saidi teaches wherein the first coil segment is helical and has a first pitch and the second coil segment is helical and has a second pitch, at least one of the first and second pitches is variable (par. [0087]). However, Goodman teaches ring electrodes and coil electrodes as interchangeable (par. [0074)). Johnson teaches the desire to vary pitch of electrically conductive coils to reduce heat buildup (par. [0308)]). .
Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. Regarding the 35 USC 112(b) rejection to claim 3, the specification in pages 7-8 regarding claim 3 discuss helical member having a pitch of zero, with a generally planar open ring structure. However, a helical coil structure is contrary to a planar ring.
Regarding the amendments to the claims, Babkin is capable of performing the functionality of penetrating and advancing through biological tissue as in par. [0055] with 708 translated relative to 120. Babkin may also twist relative to biological tissue by rotating the device, and as such, this functional language does not structurally define the instant claim over the teaching in Babkin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794